                    Case 1:18-cv-01620-VM Document 34 Filed 03/14/19 Page 1 of 4

                                    Simpson Thacher & Bartlett                         LLP
                                                    42[,   L~XINliTON AVJ<:Nl•E

                                                   ~F\\' 'r'OHK, NY   10017-;19;)1




                                                               l 1SOC SD NY
                                                                                                             E-mail Addre~~
 Direct Dial Numbel'                                          DOClJ!\TENT
                                                                                                     pkazan off@stb law .com
+1-212 - 455-3525                                             F LE CTRONICALLY FILED
                                                              nuC#:



            BY E-MAIL AND FEDERAL EXPRESS                               February 22, 2019


                              Re:     In re Ubiquiti Networks, Inc. Securities Litigation, 18-cv-01620 (VM)

            Jeremy A. Lieberman, Esq.
            Pomerantz LLP
            600 Third Avenue, 20th Floor
            New York, New York 10016

            Dear Mr. Lieberman:

                    We write pursuant to Rule II.B.1 of the Court's Individual Rules of Practice to advise you
            of pleading deficiencies in the Consolidated Amended Complaint ("Complaint" or "CAC").

                    Substantial portions of the Complaint are time-barred. Section IO(b) and Rule 1Ob-5
            claims must be brought within two years after "a reasonably diligent plaintiff would have
            discover[ed] the facts constituting the violation." Merck & Co. v. Reynolds, 559 U.S. 633, 653
            (2010) (internal quotation marks omitted). The Complaint alleges that Defendants misrepresented
            the sufficiency ofUbiquiti's internal controls, misstated accounts receivable, and falsely attributed
            Ubiquiti's success to a "disruptive business model." CAC ~ 199. However, a reasonably diligent
            plaintiff was on notice of claims concerning Ubiquiti's internal controls on August 21, 2015, when
            the Company disclosed weaknesses in "internal controls over financial reporting," CAC ~ 296, and
            Plaintiff bases his accounts receivable claims on financial disclosures that were publicly available
            no later than February 4, 2016, see CAC ~~ 200- 214. Because allegations regarding Ubiquiti's
            "disruptive" business model are moored to these untimely claims, they fail for the same reason.
            Cf Klehr v. A.O. Smith Corp., 521 U.S. 179, 190 (1997) ("[P]laintiff cannot use an independent,
            new predicate act ... to recover for injuries caused by other [untimely] predicate acts.").

                     The Complaint also fails to state a valid cause of action. To survive dismissal, Plaintiff
            must allege with particularity: (1) a material misrepresentation or omission by each defendant; (2)
            sci enter; (3) a connection with the purchase or sale of securities; (4) reliance; (5) economic loss 1;

             1
              In this case, the "90-day bounce back rule" under Section 78u-4(e) of the PSLRA applies. The
            stock closing price after the last alleged corrective disclosure was $55.28 and the average stock
            price during the ensuing 90-day period was $70.55.
      Case 1:18-cv-01620-VM Document 34 Filed 03/14/19 Page 2 of 4
                                                                            Simpson 'T'hacher & Ba1-tlett LLP

Jeremy A. Lieberman, Esq.                        -2-                             February 22, 2019

and (6) loss causation. Dura Pharms. , Inc. v. Broudo, 544 U.S. 336, 341-42, 345 (2005). The
Complaint fails to do so. First, the Complaint does not allege actionable misstatements or
omissions. Specifically:

•   Statements regarding Ubiquiti 's accounts receivable are not actionable. The Complaint does
    not allege that Ubiquiti's accounts receivable were in fact false. Plaintiff instead alleges a
    discrepancy between Ubiquiti's reported revenue and two distributors' trade payables and asks
    the Court to infer fraud. This inference is unwarranted because Plaintiff has not alleged that
    any conclusions can be gleaned from inconsistencies in metrics reported by companies in
    foreign reporting regimes. See In re China Valve Tech. Sec. Litig., 979 F. Supp. 2d 395, 410-
    12 (S.D.N.Y. 2013) (inconsistences between foreign filings did not establish falsity).

•   Statements regarding Ubiquiti 's internal controls are not actionable. To survive dismissal,
    Plaintiff must allege that Defendants knowingly made material misrepresentations about the
    sufficiency ofUbiquiti's internal controls. In re Magnum Hunter Res. Corp. Sec. Litig., 26 F.
    Supp. 3d 278,298 (S.D.N.Y. 2014). The Complaint here lacks any allegation that Defendants
    made intentional misstatements, i.e., that Defendants knew controls were inadequate or
    concealed these flaws. The Complaint instead suggests that the existence of the weakness
    shows "knowledge." Courts reject this logic. See Novak v. Kasak, 216 F.3d 300,309 (2d Cir.
    2000) (failure to identify internal control weaknesses does not, alone, establish liability). Nor
    does the Complaint show that these weaknesses, which did not result in a restatement of
    Ubiquiti' s financials, were material. In re Barrick Gold Sec. Litig., 2015 WL 1514597, at * 14
    (S.D.N.Y. Apr. 1, 2015) ("[I]nternal controls [deficiencies] ... can give rise to a securities
    fraud claim only where the underlying financial forms contained material misstatements ...
    ."). Plaintiff's alternate theory-that Defendants failed to disclose that Ubiquiti remediated
    weaknesses by "replac[ing] the entire accounting department"- fails. CAC 1169-70. This
    claim, even if credited, 2 does not render false Ubiquiti' s statement that it remediated
    deficiencies by "recruit[ing] and transition[ing]" its finance team. See id. 170.

•   Statements regarding Ubiquiti 's business model are not actionable. Plaintiff does not allege
    that there was anything false about Ubiquiti's representations regarding its "disruptive business
    model" and, in any event, the statements constitute inactionable puffery. See Schaffer v.
    Horizon Pharma PLC, 2018 WL 481883, at *9 (S.D.N.Y. Jan. 18, 2018) (statements "extolling
    [a] 'unique commercial business model"' were not false and constituted inactionable puffery).

•   Statements regarding Uhiquiti 's U,;er Community are not actionable. Plaintiff also fails to
    allege actionable misstatements regarding the User Community. Rather than plead scienter,
    the Complaint relies on Ubiquiti's subsequent disclosure of the error as retrospective proof of
    fraud. See Panther Partners, Inc. v. lkanos Commc 'ns Inc., 538 F. Supp. 2d 662, 672
    (S.D.N.Y. 2008) (dismissing claims pled "by hindsight"). Nor has Plaintiff adequately alleged
    that the number of registered users in Ubiquiti's online forum was material to investors.

•   Statements regarding Ubiquiti ·s financial forecast are not actionable. Ubiquiti' s 2018

2
  Allegations, such as these, that are attributed to a confidential witness, are inherently suspect.
See In re MRU Holdings Sec. Litig., 769 F. Supp. 2d 500, 516-17 (S.D.N.Y. 2011).
       Case 1:18-cv-01620-VM Document 34 Filed 03/14/19 Page 3 of 4
                                                                              Simpson Thacher & Bartlett LLP

Jeremy A. Lieberman, Esq.                        -3-                               February 22, 2019

    financial forecasts are protected under the PSLRA as forward-looking statements made in good
    faith and accompanied by meaningful cautionary language. See 15 U.S.C. § 78u-5(c)(l).

•   No actionable omissions. The Complaint fails to allege a duty to disclose. See Levitt v. JI'.
    Morgan Sec., Inc., 71 0 F .3d 454, 465 (2d Cir. 2013). Companies are not obligated to disclose
    the likelihood of an SEC investigation. See in re Lions Gate Entm 't Corp. Sec. Litig., 165 F.
    Supp. 3d 1, 12 (S.D.N.Y. 2016). And Plaintiff has not pled any reportable relationships with
    Streak.wave during the putative class period.

•   Post-Citron claims are not actionable. Finally, Plaintiff alleges that Defendants are liable for
    perpetuating "Ubiquiti's false narrative of the Company's performance" after the Citron
    Report. CAC ,i,i 270-282. Plaintiffs claim rests on reactionary statements by Mr. Pera,
    none of which are alleged to be objectively false. See id. ,i,i 273-74; In re Keryx Biopharm.
    Sec. Litig., 2014 WL 585658, at *10, *12 (S.D.N.Y. Feb. 14, 2014) (dismissing statements
    that were not objectively false).

        Second, Plaintiff improperly attributes all alleged misstatements to all Defendants. Only
the "maker" of a statement can held liable. See Janus Cap. Grp., inc. v. First Deriv. Traders, 564
U.S. 135, 142 (2011). Defendants cannot be liable for statements "made" before or after their
tenure. Here, Mr. Foster is not liable for any misstatements after he left Ubiquiti in April 21, 2015.
Mr. Spragg is not liable for any misstatements made before August 4, 2015 or after May 3, 2016.
And Mr. Radigan is not liable for any misstatements made before May 3, 2016.

        Third, the Complaint fails to plead a "strong inference" of scienter. See ATS! Commc 'ns
v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007). Plaintiff alleges scienter through
circumstantial evidence, relying on: (1) Defendants' managerial roles, (2) Defendants' signatures
on SOX certifications, (3) stock sales by Messrs. Pera and Foster, and (4) Mr. Pera's use of his
Ubiquiti stock as collateral. But corporate seniority does not establish scienter. Bd. ofTrs. of City
of Ft. Lauderdale Gen. Emps.' Ret. Sys. v. Mechel OAO, 811 F. Supp. 2d 853, 873 (S.D.N.Y.
2011). Authorship of a challenged disclosure does not impute knowledge. Hutchinson v. Perez,
2012 WL 5451258, at *6 (S.D.N.Y. Nov. 8, 2012). Insider stock sales do not support any inference
of scienter where the sales were not "suspicious." See City of Taylor Gen. Emps. 'Ret. Sys. v.
Magna int'/ Inc., 967 F. Supp. 2d 771, 798- 99 (S.D.N.Y. 2011). And Mr. Pera's use ofUbiquiti
stock as collateral, months after Ubiquiti disclosed the SEC investigation, is not probative of intent.

        Fourth, the Complaint does not adequately allege loss causation. When loss causation is
predicated on a corrective disclosure, that disclosure must "reveal some then-undisclosed fact with
regard to the specific misrepresentations alleged .... " in re Omnicom Grp., Inc. Sec. Litig., 597
F.3d 501, 511 (2d Cir. 2010). Plaintiff alleges that Ubiquiti's stock price dropped after the
Company disclosed receipt of a subpoena from the SEC. But, according to Plaintiff, the "SEC
was investigating the very topics that the Citron Report raised," (CAC ,i 22), and therefore Plaintiff
cannot rely on Ubiquiti' s disclosure of the SEC subpoena to plead loss causation.

         In light of the foregoing, Plaintiff has failed to plead violations of Section l 0(b) or Rule
lOb-5. Absent a predicate violation, Plaintiffs Section 20(a) claim fails as a matter of law. See
In re Liven!, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 441-42 (S.D.N.Y. 2001). This
letter is sent without waiving any of Defendants' rights and remedies .
      Case 1:18-cv-01620-VM Document 34 Filed 03/14/19 Page 4 of 4
                                                                            Simpson Thacher & Bartlett LLP

Jeremy A. Lieberman, Esq.                            -4-                        February 22, 2019

                                                        Very truly yours,


                                                       ~           t ~ ~J
                                                        Peter E. Kazanoff

cc:   Hon. Victor Marrero




      The Clerk of Court is directed to enter into the public record
      ofthi · :iction the k:te r · ove submitted to the Court by
            ,


        5-/3-/ f
                DATE
                       I        ~ VICTOR MARRERO. U.S.D.J.
